DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an electronic scale.
Group II, claim(s) 8, drawn to a method for making pour-over coffee.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an electronic scale comprising a base having a main control chip with conducting wires, a first scale device and a second scale device set in the base, a pour-over coffee stand, a filter device  and the first and second scale device connected to the control chip by wires and an operating panel on an external wall of the base, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liao (CN 204995222 - see included machine translation) in view of any of Al-Shaibani (US 20170119195), Kim (US 20170251860) and Fouquet (US 20040237795).  Liao discloses an electronic scale with a base (see figure 1, item 11), where it would have been obvious for the base to have a main control chip with conducting wires, since Liao discloses the base has an input interface (115) with a processing unit (113) together with a display interface (114) (see figure 2 and paragraph 37).   Liao further discloses a scale device 112 inside the base (figure 2, item 112; paragraph 37) and a pour-over coffee stand (figure 3, item 121) with a filter device (figure 3, item 33).  The scale device 112 would obviously have been connected to the main control chip by conducting wires since it is connected to a processing unit 113.  Liao also discloses an operating panel (see figure 5, item 114, 115), which would also obviously have been connected to the main control chip (i.e. processing unit 113) by conducting wires, especially since Liao teaches that the scale can be wirelessly connected to an electronic device (2).  Regarding a second scale device, Liao teaches that the scale has a second scale device 123 that is associated with the pour-over coffee stand (see paragraph 51).  Such a second scale device would also have obviously been connected to the processing unit via conducting wires, especially as the purpose of the device 123 is to operate with the processing unit to record parameters of such as the brewing process time and the amount of water injected (paragraph 51).  Liao does not specifically discuss the second weight 123 inside the base, however, Liao does teach that equivalent structural changes would also have been within the scope of the invention and therefore obvious.  In this regard, positioning the second weight sensor 123 within the base would thus have been an obvious rearrangement of the location of the weight sensor while still being able to perform the same function.  In this regard, Al-Shaibani (US 20170119195) also teaches weight sensing elements, such as a load cell associated with a content sensing system, and which can be integrated into any suitable component of the system (see paragraph 37).  Kim (US 20170251860) discloses load cells positioned in the base (120) for measuring the weight of the pour-over device for measuring the amount of water actually poured from the machine into the dripper (paragraph 29).  Fouquet (US 20040237795) discloses a scale within a base for measuring the amount of water that is available for preparing coffee (see paragraph 21, figure 2, item 8), thus further teaching scales positioned in the base for measuring the amount of preparation ingredients.  This it is seen that positioning Liao’s second scale in the base would have been an obvious rearrangement of known positions for scales used for performing a similar function.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792